Case 4:17-cv-00111 Document 110 Filed on 09/18/19 in TXSD Page 1 of 9
                                                              United States District Court
                                                                Southern District of Texas

                                                                   ENTERED
                                                               September 18, 2019
                                                                David J. Bradley, Clerk
Case 4:17-cv-00111 Document 110 Filed on 09/18/19 in TXSD Page 2 of 9
Case 4:17-cv-00111 Document 110 Filed on 09/18/19 in TXSD Page 3 of 9
Case 4:17-cv-00111 Document 110 Filed on 09/18/19 in TXSD Page 4 of 9
Case 4:17-cv-00111 Document 110 Filed on 09/18/19 in TXSD Page 5 of 9
Case 4:17-cv-00111 Document 110 Filed on 09/18/19 in TXSD Page 6 of 9
Case 4:17-cv-00111 Document 110 Filed on 09/18/19 in TXSD Page 7 of 9
Case 4:17-cv-00111 Document 110 Filed on 09/18/19 in TXSD Page 8 of 9
Case 4:17-cv-00111 Document 110 Filed on 09/18/19 in TXSD Page 9 of 9
